DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3, 7, 8, 12 – 19, 32, 35, 37, 39, 40 and 42 – 53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bahadur et al. (US 2017/0074603 A1) teach an electrowetting-based apparatus and associated method for transporting and manipulating droplets (device 200; ¶¶13 – 25; figure 2) comprising:
an array comprising (i) a first plurality of electrodes (203A), (ii) a second plurality of electrodes (203B) (the device comprises a plurality of  independently actuated electrodes along the length of the channel (e.g., fixed spacing 202) of the device; ¶15), (iv) a dielectric (e.g., dielectric layer 205B) disposed over said first plurality of electrodes (electrode 203A) and said second plurality of electrodes (electrode 203B), and (v) a liquid layer (e.g., hydrophobic layer 206B (¶18) comprising an oil liquid layer (an oil-infused textured surface; ¶25)) disposed over said said dielectric, wherein said liquid layer is configured to support a droplet (droplet 207;¶¶15 – 19) on a surface of said liquid layer, comprising said sample (e.g., the sample droplet can include water and organic solvents; ¶23), and wherein said liquid layer comprises a liquid that has a wetting affinity characteristic for said dielectric, wherein said liquid is immiscible with said droplet, wherein said first plurality of electrodes and said second plurality of electrodes are configured to supply an electric field to induce said droplet to motion along a surface of said liquid layer (e.g., ¶¶14, 15, 19, 23 and 25); and

Velev (US 2004/0211659 A1) teaches an apparatus (¶¶25 – 28; figures 1A and 4), and an associated method of using the apparatus for processing a sample, wherein the apparatus is comprising:
an array comprising (i) a first plurality of electrodes (14A-F; ¶25;  figure 1A), (ii) a second plurality of electrodes (e.g., two-dimensional arrays of individually addressable electrodes; ¶¶29, 33 and 40), and (v) a liquid layer (fluid 16 (oil); ¶25) disposed over said electrodes, wherein said liquid layer is configured to support a droplet (droplets 12; ¶25) on a surface of said liquid layer, comprising said sample (¶26), and wherein said liquid is immiscible with said droplet, wherein said first plurality of electrodes and said second plurality of electrodes are configured to supply an electric field to induce said droplet to motion along a surface of said liquid layer; and
a controller (controller 74; ¶36; figure 4) operatively coupled to said first plurality of electrodes and said second plurality of electrodes, wherein said controller is configured to direct at least a subset of said first plurality of electrodes and said second plurality of electrodes to supply an electric field to alter a wetting characteristic of said surface of said liquid layer, to thereby induce said droplet to motion along said surface of said liquid layer.
Wang et al. (US 2006/0146099 A1) teach an apparatus and an associated method of using the apparatus for processing a sample, wherein the apparatus is comprising:

a controller (e.g., computer 704; ¶31; figure 7) operatively coupled to said first plurality of electrodes and said second plurality of electrodes, wherein said controller is configured to direct at least a subset of said first plurality of electrodes and said second plurality of electrodes to supply an electric field to thereby induce said droplet to motion along said surface of  the array.
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a system for processing a sample, wherein the system further comprises an array comprising a liquid coating filling in gaps between adjacent electrodes.
Regarding claim 42, the cited prior art neither teaches nor fairly suggests a method for processing a sample, wherein the method comprises the step of providing an array further comprising a liquid coating filling in gaps between adjacent electrodes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797